DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 11/10/2021. The applicant submits an Information Disclosure Statement dated 11/09/2021. The applicant cancels claims 1 -31 and submits claims 32 – 42. The 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32 – 34, 36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims state the operations of a server performing observation through sensory inputs. However, the output step does not provide definitive scope regardless of the means for language. The claims recite a server. This judicial exception is not integrated into a practical application because the claims do not identify a tangible real world application output like claims 35 and 37. Those claims identify the feature of user terminal and what information may be displayed on the terminal. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify with particularity the real world application. The claim fail the second prong of the 2019 subject 
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and observation without significantly more. The claim fails the first prong of the 2019 subject matter eligibility guidance. The claim states the operations of a server performing observation through sensory inputs. However, the output step does not provide definitive scope regardless of the means for language. The claim recites a remote fuel monitoring system comprising a vehicle-mounted device and a server. This judicial exception is not integrated into a practical application because the claim does not identify a tangible real world application output like claims 35 and 37. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not identify with particularity the real world application. The claim fail the second prong of the 2019 subject matter guidance regardless of the use of means for language as it isn’t definitive what the output constitutes.
Claims 40 - 42 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility guidance. The claims state the operations of a server performing observation through sensory inputs. However, the output step does not provide definitive scope regardless of the means for language. The claims recite a remote fuel monitoring. This judicial exception is not integrated into a practical application because the claim does not identify a tangible real world application output like claims 35 and 37. The claim does not include additional elements that are sufficient to amount to significantly 

Allowable Subject Matter
Claims 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. The applicant alleges the proposed claims that overcome the art of record also cure the 101 rejection defects. However, the amendment does not as it does not specify with particularity how the invention uses the calculations in a real world environment. Furthermore, the claims do not identify the invention is to be used in a construction site with heavy equipment. The specification talks to using the device at a job site to ensure accurate replenishment of a vehicle, however, the claims do not specify that. Furthermore, the claims are broader than the original proposed claims. The original claims were directed to a remote monitoring system, method, and server. The new claims are directed to a server, a remote fuel monitoring, and a remote fuel monitoring system. It will be inferred claim 40 is directed to a method. The issue is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666